Order entered March 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00109-CV

                      CATAPULT REALTY CAPITAL LLC, Appellant

                                                V.

                                 TOBIAN JOHNSON, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-12714

                                            ORDER
       Before the Court is appellant’s unopposed motion for extension of time to file a brief. We

GRANT appellant’s motion and ORDER the brief received on March 15, 2019 filed as of the

date of this order. Appellee’s brief is due by April 8, 2019.


                                                       /s/      ERIN A. NOWELL
                                                                JUSTICE